In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-22-00248-CV

CARRIE LEIJA, Appellant                     §   On Appeal from County Court at Law
                                                No. 1

V.                                          §   of Tarrant County (2021-003178-1)

                                            §   August 18, 2022

DE KORO HOMES LLC, Appellee                 §   Memorandum Opinion by Chief Justice
                                                Sudderth

                                     JUDGMENT

        This court has considered the record on appeal in this case and holds that the

trial court’s judgment should be vacated and that the appeal should be dismissed. It is

ordered that the trial court’s judgment is vacated and that the appeal is dismissed as

moot.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth